DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first illuminating unit; a second illuminating unit; image-capturing unit; arithmetic operation unit in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Burns on 02/11/2022.
The application has been amended as follows: 
The claims have been amended as follows –
(Currently Amended)  A thread shape measuring apparatus, comprising:
	a first illuminating unit that has an optical axis in a direction orthogonal to a cross section including a thread axis of a thread portion of an object and emits parallel light
	a second illuminating unit that has an optical axis in a direction forming an angle larger than a lead angle of the thread portion with respect to the direction orthogonal to the cross section and emits parallel lights to illuminate the thread portion;
	an image-capturing unit that has a visual axis parallel to the optical axis of the first illuminating unit, includes a telecentric lens, has a focusing position matching the cross section, and detects, out of the parallel lights emitted from the first illuminating unit and 
	an arithmetic operation unit that arithmetically operates a thread shape of the thread portion based on a captured image captured by the image-capturing unit, wherein

	performs image processing on a first captured image captured by detecting, out of the parallel lights emitted from the first illuminating unit, the light that has not been blocked by the thread portion, to thereby calculate a first outline being a partial outline of the thread portion along an axial direction of the thread axis in the cross section,
	performs image processing on a second captured image captured by detecting, out of the parallel lights emitted from the second illuminating unit, the light that has not been blocked by the thread portion, to thereby calculate a second outline being a partial outline of the thread portion along the axial direction of the thread axis in the cross section, and
	arithmetically calculates of the object based on the first outline and the second outline that are calculated,
wherein further the arithmetic operation unit performs image processing on the second captured image, to thereby calculate a focusing measure of pixels constituting the second captured image, and based on the calculated focusing measure, calculates the second outline.

 (Cancelled)

 (Currently Amended)   The thread shape measuring apparatus according to claim 1
	the arithmetic operation unit calculates the second outline based on barycentric positions in the X direction and the Y direction of the focusing measure.

 (Currently Amended)  The thread shape measuring apparatus according to claim 1
	the arithmetic operation unit estimates, in the second captured image, a range where the second outline is located and calculates the focusing measure of pixels in the estimated range.

 (Previously Presented)    The thread shape measuring apparatus according to claim 1, wherein
	the arithmetic operation unit calculates the second outline including outlines of a flank face of the thread portion and a thread bottom end portion of the thread portion.

 (Previously Presented)    The thread shape measuring apparatus according to claim 1, wherein
	the thread portion is a thread portion formed at an end portion of a threaded pipe.

7.	(Currently Amended)    A thread shape measuring method comprising:
	a first illuminating step that illuminates a thread portion of an object by a first illuminating unit that emits parallel light along 

	a second illuminating step that illuminates the thread portion by a second illuminating unit that has an optical axis in a direction forming an angle larger than a lead angle of the thread portion with respect to the direction orthogonal to the cross section and emits parallel lights;
	a second image-capturing step that detects, out of the parallel lights emitted from the second illuminating unit, the light that has not been blocked by the thread portion to capture an image of the detected light by the image-capturing unit;
	a first outline calculating step that performs image processing on a first captured image captured by the first image-capturing step, to thereby calculate a first outline being a partial outline of the thread portion along an axial direction of the thread axis in the cross section;
	a second outline calculating step that performs image processing on a second captured image captured by the second image-capturing step, to thereby calculate a second outline being a partial outline of the thread portion along the axial direction of the thread axis in the cross section; 
	a thread shape arithmetic operation step that arithmetically calculates of the object based on the first outline ; and
further performing image processing on the second captured image, to thereby calculate a focusing measure of pixels constituting the second captured image, and based on the calculated focusing measure, calculates the second outline.--.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 7, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed thread shape measuring apparatus or method, comprising: wherein further the arithmetic operation unit performs image processing on the second captured image, to thereby calculate a focusing measure of pixels constituting the second captured image, and based on the calculated focusing measure, calculates the second outline in combination with the entirety of elements of instant claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886